DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 2 is objected to because it is in grayscale rather than in black and white.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
…an expert ranking measurement subsystem… a quantitative score measurement subsystem…; a qualitative score measurement subsystem…; …an overall expert rank calculation subsystem… [Claim 1],
…a skill extraction subsystem… [Claim 10],
…a blockchain- based contract management subsystem… [Claims 11 and 21],
…a quantitative score measurement subsystem…; a qualitative score measurement subsystem…; …an overall expert rank calculation subsystem… [Claim 12].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation which states, in part, "…wherein the user preferences comprises one or more details associated with the task to be performed by the expert and one or more rules for delivery of the one or more tasks defined by the user associated with the task.”. However, neither claim 9 nor parent claim 1 mention any task prior to this limitation. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation which states, in part, "…further comprising a skill extraction subsystem configured to extract one or more skill sets from the one or more tasks completed by the one or more experts”. However, neither claim 10 nor parent claim 1 mention any task prior to this limitation. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-26 are directed to statutory categories, namely a machine (claims 1-11), and processes (claims 12-21 and 22-26).

Step 2A, Prong 1: Claims 1, 12 and 22 in part, recite the following abstract ideas: 
…configured to compute a quantitative score of an expert for a user query based on a talent metric and a trust metric, wherein the trust metric is computed based on a connection relationship between the expert and a user in the talent network, and the talent metric is computed based on a plurality of professional achievements of the expert in the talent network; …configured to compute a qualitative score of the expert based on a content score and an activity score of the expert in the talent network, wherein the content score is computed based on content provided by the expert in the talent network and the activity score is computed based on an activity occurring on a profile of the expert in the talent network; …configured to calculate an overall rank of the expert, wherein the overall expert rank is calculated based on the quantitative score, the qualitative score, predefined weightages assigned to the connection relationship, the plurality of professional achievements, the content score, the activity score, and user preferences [Claim 1],
computing… a quantitative score of an expert for a user query based on a talent metric and a trust metric, wherein the trust metric is computed based on a connection relationship between the expert and a user in the talent network, and the talent metric is computed based on a plurality of professional achievements of the expert in the talent network; computing… a qualitative score of the expert based on a content score and an activity score of the expert in the talent network, wherein the content score is computed based on a content provided by the expert in the talent network, and the activity score is computed based on an activity occurring on a profile of the expert in the talent network; and calculating… an overall rank of the expert, wherein the overall expert rank is calculated based on the quantitative score, the qualitative score, predefined weightages assigned to the connection relationship, the plurality of professional achievements, the content score, the activity score, and user preferences [Claim 12],
…creating a plurality of micro networks corresponding to each of a plurality of users in the talent network, wherein each micro network is owned by a corresponding micro network owner, and wherein each micro network comprises one or more users having a first degree of connection with the micro network owner in the talent network; onboarding the one or more users within micro network of the micro network owner, as an expert by nominating the one or more users as an expert by providing a first time recognition to the one or more users for one or more skills; creating a trusted expert relationship between the expert and the one or more users within the micro network of the micro network owner providing the first time recognition; and displaying the expert to one or more users based on the trusted expert relationship created between the expert and the one or more users upon receiving a search query for an expert in one or more skills from the one or more users [Claim 22].
These concepts are not meaningfully different than the following concepts identified by the MPEP:
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, scoring, ranking and displaying experts in a talent network describes managing personal behavior and relationships between people. As such, claims 1, 12 and 22 recite concepts identified as abstract ideas.

Dependent claims 2-11, 13-21 and 23-26 recite limitations relative to the independent claims, including, for example: 
…wherein the plurality of professional achievements of the expert comprise a number of recognitions the expert has received, a number of successful tasks, a number of goals the expert has achieved, or a combination thereof [Claim 2],
…wherein the connection relationship comprises a degree of connection of the expert with the user [Claim 3],
…wherein the quantitative score is calculated as a product of the talent metric and the trust metric [Claim 4],
…wherein the content comprises at least two of a profile of the expert in the talent network, a plurality of images uploaded by the expert, a plurality of videos uploaded by the expert, one or more confirmed contracts obtained by the expert, one or more certificates uploaded by the expert, or a combination thereof [Claim 5],
…wherein the activity comprises at least two of a number of likes received by the expert, a number of views received by the expert, a number of shares received by the expert, or a combination thereof [Claim 6],
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 12 and 22 only recite the following additional elements – 
an expert ranking measurement subsystem operable by one or more processors, wherein the expert ranking measurement subsystem comprises: a quantitative score measurement subsystem…; a qualitative score measurement subsystem…; and an overall expert rank calculation subsystem… [Claim 1],
…by a quantitative score measurement subsystem…; …by a qualitative score measurement subsystem…; …an overall expert rank calculation subsystem… [Claim 12],
Claim 22 recites no additional elements.

The dependent claims only recite the following additional elements –
…based on trained machine learning models… [Claims 7 and 19],
…using one or more natural language processing techniques and one or more artificial intelligence techniques… [Claim 10],
…a blockchain- based contract management subsystem… [Claims 11 and 21].

The subsystems, processors, machine learning, NLP and blockchain elements are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 12 and 22 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
an expert ranking measurement subsystem operable by one or more processors, wherein the expert ranking measurement subsystem comprises: a quantitative score measurement subsystem…; a qualitative score measurement subsystem…; and an overall expert rank calculation subsystem… [Claim 1],
…by a quantitative score measurement subsystem…; …by a qualitative score measurement subsystem…; …an overall expert rank calculation subsystem… [Claim 12],
Claim 22 recites no additional elements.
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nandakumar et al., U.S. Publication No. 2016/0162578 [hereinafter Nandakumar].

Regarding claim 22, Nandakumar anticipates …A method for management of a talent network comprising: creating a plurality of micro networks corresponding to each of a plurality of users in the talent network, wherein each micro network is owned by a corresponding micro network owner, and wherein each micro network comprises one or more users having a first degree of connection with the micro network owner in the talent network (Nandakumar, ¶ 29, FIG. 2 shows four social networks 32, Alice's social network 36, Bob's social network 38, Carl's social network 40 and John's social network 42), (Id., ¶ 30, Subjects 12 who are in the same social network are separated by asocial distance of 1. Subjects 12 who are connected to a subject 12 via another subject are separated by a social distance of 2, and so on, In the example of FIG. 2, Bob and Carl are a social distance of 1 from Alice and John is a social distance of 2 from Alice), (Id., Fig. 2, Figure depicts micro networks)

    PNG
    media_image1.png
    385
    560
    media_image1.png
    Greyscale

onboarding the one or more users within micro network of the micro network owner, as an expert by nominating the one or more users as an expert by providing a first time recognition to the one or more users for one or more skills (Id., ¶ 16, The processor 16 is operative to receive endorsements from the subjects 12 endorsing skill tags 14 of other subjects 12. FIG. 1 shows the processor 16 receiving an endorsement 24 for one of the subjects 12-A (Richard in the example of FIG. 1) (discloses first time recognition) from another one of the subjects 12-B (Sam in the example of FIG. 1) endorsing a skill tag 14-A of the subject 12-A (Richard)), (Id., ¶ 31, FIG. 2 shows that Alice is looking for a C++ expert. Alice's social network 36 includes Bob and Carl. Carl is a C++ novice. Carl's social network 40 includes John who is a Java developer. Bob's social network 38 includes Max and Richard. Richard is a C++ expert, John's social network 42 includes Jim and Murphy. Murphy is also a C++ expert), (Id., ¶ 32, Although Carl is in Alice's social network 36, Carl is a C++ novice and although Murphy and Richard are not in Alice's social network 36, they are C++ experts), (Id., ¶ 38, The search may be performed using the friend of a friend social graph concept in order to determine the expertise most connected to Alice. The search starts by first traversing the social graph of Alice in Alice's social network 36 to find trusted friends with the required skill (C++). Carl is found to have C++ at novice level. The trust is said to be transitive in that the search would then go to friends of friends and so on until a suitable expert is found), (Id., ¶ 44, Alice can then chose either Murphy or Richard and implicitly/explicitly provide feedback to update the social graph with trust relationships, Alice may eventually add John, Murphy and Richard to her social trust graph with semantic annotations representing the context of the addition);
creating a trusted expert relationship between the expert and the one or more users within the micro network of the micro network owner providing the first time recognition (Id., ¶ 38, The search may be performed using the friend of a friend social graph concept in order to determine the expertise most connected to Alice. The search starts by first traversing the social graph of Alice in Alice's social network 36 to find trusted friends with the required skill (C++). Carl is found to have C++ at novice level. The trust is said to be transitive in that the search would then go to friends of friends and so on until a suitable expert is found. For example the search would first go to Carl's social network 40 and Bob's social network 38 (finding Richard who is a C++ expert) before going to John's social network 42 (finding Murphy who is another C++ expert). The search may continue to more remote social networks until a certain number of experts are found or until a certain number of neighboring social networks have been traversed according to user defined search settings. The results can then be presented in the report 46 (FIG. 3) listing the subjects 12 found in the search. A graph limit may be employed after which the trust breaks down), (Id., ¶ 42, “Murphy [skill-level: Expert, Recommended by John (not in your network) with social distance of 2, 12 Endorsements]);
and displaying the expert to one or more users based on the trusted expert relationship created between the expert and the one or more users upon receiving a search query for an expert in one or more skills from the one or more users (Id., ¶ 31, FIG. 2 shows that Alice is looking for a C++ expert. Alice's social network 36 includes Bob and Carl. Carl is a C++ novice. Carl's social network 40 includes John who is a Java developer. Bob's social network 38 includes Max and Richard. Richard is a C++ expert, John's social network 42 includes Jim and Murphy. Murphy is also a C++ expert), (Id., ¶ 52, Reference is now made to FIG. 6, which is a view of a skill search report 46-C produced by the system 10 of FIG. 1 listing only the highest scoring result).

    PNG
    media_image2.png
    73
    568
    media_image2.png
    Greyscale


Regarding claim 23, Nandakumar anticipates …the method of claim 22.
Nandakumar further anticipates …wherein onboarding the one or more users within the micro network as the expert comprises onboarding an existing user of the talent network as the expert or a person unlisted in the talent network as the expert (Nandakumar, ¶ 16, The processor 16 is operative to receive endorsements from the subjects 12 endorsing skill tags 14 of other subjects 12. FIG. 1 shows the processor 16 receiving an endorsement 24 for one of the subjects 12-A (Richard in the example of FIG. 1) from another one of the subjects 12-B (Sam in the example of FIG. 1) endorsing a skill tag 14-A of the subject 12-A (Richard)), (Id., ¶ 29, FIG. 2 shows four social networks 32, Alice's social network 36, Bob's social network 38, Carl's social network 40 and John's social network 42), (Id., ¶ 38, The search may be performed using the friend of a friend social graph concept in order to determine the expertise most connected to Alice. The search starts by first traversing the social graph of Alice in Alice's social network 36 to find trusted friends with the required skill (C++). Carl is found to have C++ at novice level. The trust is said to be transitive in that the search would then go to friends of friends and so on until a suitable expert is found. For example the search would first go to Carl's social network 40 and Bob's social network 38 (finding Richard who is a C++ expert) before going to John's social network 42 (finding Murphy who is another C++ expert). The search may continue to more remote social networks until a certain number of experts are found or until a certain number of neighboring social networks have been traversed according to user defined search settings).

Regarding claim 24, Nandakumar anticipates …the method of claim 22.
Nandakumar further anticipates …further comprising receiving one or more recognitions associated with the expert for the one or more skills after receiving the first time recognition from one or more users in the micro network  (Nandakumar, ¶ 16, The processor 16 is operative to receive endorsements from the subjects 12 endorsing skill tags 14 of other subjects 12. FIG. 1 shows the processor 16 receiving an endorsement 24 for one of the subjects 12-A (Richard in the example of FIG. 1) from another one of the subjects 12-B (Sam in the example of FIG. 1) endorsing a skill tag 14-A of the subject 12-A (Richard)), (Id., ¶ 18, Based on receiving the endorsement 24, the processor 16 is operative to assign, in the skills database 20, an expertise level 28 to the skill tag 14-A of the subject 12-A using a link 30), (Id., ¶ 44, Alice can then chose either Murphy or Richard and implicitly/explicitly provide feedback to update the social graph with trust relationships, Alice may eventually add John, Murphy and Richard to her social trust graph with semantic annotations representing the context of the addition).

Regarding claim 25, Nandakumar anticipates …the method of claim 24.
Nandakumar further anticipates …further comprising creating the trusted expert relationship between the expert and the one or more users within the one or more micro networks of the corresponding one or more users providing recognitions to the expert after the first time recognition (Nandakumar, ¶ 42, “Murphy [skill-level: Expert, Recommended by John (not in your network) with social distance of 2, 12 Endorsements]), (Id., ¶ 43, Richard [skill-level: Expert, Recommended by Carl with Social Distance 1, 4 Endorsements]”), (Id., ¶ 44, Alice can then chose either Murphy or Richard and implicitly/explicitly provide feedback to update the social graph with trust relationships, Alice may eventually add John, Murphy and Richard to her social trust graph with semantic annotations representing the context of the addition).


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar et al., U.S. Publication No. 2016/0162578 [hereinafter Nandakumar] in view of Bolshinsky et al., U.S. Publication No. 2016/0179810 [hereinafter Bolshinsky]. 

Regarding claim 1, Nandakumar discloses …A system for management of a talent network comprising: an expert ranking measurement subsystem operable by one or more processors, wherein the expert ranking measurement subsystem comprises: a quantitative score measurement subsystem configured to compute a quantitative score of an expert for a user query based on a talent metric and a trust metric, wherein the trust metric is computed based on a connection relationship between the expert and a user in the talent network, and the talent metric is computed based on a plurality of professional achievements of the expert in the talent network (Nandakukmar, ¶ 4, FIG. 1 is a block diagram view of a social-network skill system (discloses expert ranking subsystem) constructed and operative in accordance with an embodiment of the present invention), (Id., ¶ 14, The social-network skill system 10 includes a processor 16; a memory 18; and a skills database 20. The memory 18 (discloses quantitative score measurement subsystem) is operative to store data used by the processor 16), (Id., ¶ 39, The social-network skill system 10 may combine social distance with skill weighting/score/rank to provide a measure of transitive trust (discloses trust metric). Transitivity is a highly desired property of a trust metric, in situations where A trusts B and B trusts C, transitivity concerns the extent to which A trusts C. Without transitivity, trust metrics are unlikely to be used to reason about trust in more complex relationships. For example a direct (one degree separation) friend with a high skill rating may be given a high trust index compared to a friend of a friend (two degrees of separation) even with the same skill rating), (Id., ¶ 19, The expertise level 28 (discloses talent metric) may expressed as a score or weighting or ranking (for example, but not limited to, novice, intermediate, expert, guru etc.). The expertise level 28 applied to the skill tag 14-A may depend on the number of endorsements (discloses achievements) and/or the expertise level of the endorser. For example, receiving an endorsement from an expert may carry a score of 5 whereas receiving an endorsement from a guru may carry a score of 10. Receiving an endorsement from two experts may carry a score of 10 (i.e.: twice the value of one expert) or 12 (incremented by an additional score of 2 to account for the fact that two experts have endorsed the same skill of the same subject), by way of example only);
and an overall expert rank calculation subsystem configured to calculate an overall rank of the expert, wherein the overall expert rank is calculated based on the quantitative score, the qualitative score, predefined weightages assigned to the connection relationship, the plurality of professional achievements… and user preferences (Id., ¶ 46, Reference is now made to FIG. 4, which is a view of a skill search report 46-A (discloses overall expert rank calculation subsystem) produced by the system 10 of FIG. 1 and ordered by social network distance and then by expertise), (Id., ¶ 33, A search for a particular skill tag 14 (FIG. 1) may take into account the expertise level 28 and/or the social distance from the person searching for the skill tag 14. The search results may also include a score which is a function of the expertise level 28 (discloses overall expert rank metric) and/or the social distance from the person searching for the skill tag 14 as will be described in more detail with reference to FIGS. 3-6), (Id., ¶ 48, The report may also include a score 48 which is a function of social distance and expertise level. By way of example, the score 48 may be determined by assigning each skill rank a value, for example, novice=3, expert=30 etc. and then dividing the value by the social distance. So for example, for Carl who is a novice and has a social network distance of 1, the score would be calculated as 3/1=3. For Richard who is an expert and has a social distance of 2, the score would be calculated as 30/2=15 and so on), (Id., ¶ 39, The social-network skill system 10 may combine social distance with skill weighting/score/rank to provide a measure of transitive trust (discloses trust metric with assigned weightages). Transitivity is a highly desired property of a trust metric, in situations where A trusts B and B trusts C, transitivity concerns the extent to which A trusts C. Without transitivity, trust metrics are unlikely to be used to reason about trust in more complex relationships. For example a direct (one degree separation) friend with a high skill rating may be given a high trust index compared to a friend of a friend (two degrees of separation) even with the same skill rating), (Id., ¶ 38, The trust is said to be transitive in that the search would then go to friends of friends and so on until a suitable expert is found. For example the search would first go to Carl's social network 40 and Bob's social network 38 (finding Richard who is a C++ expert) before going to John's social network 42 (finding Murphy who is another C++ expert). The search may continue to more remote social networks until a certain number of experts are found or until a certain number of neighboring social networks have been traversed according to user defined search settings (discloses preferences)).
While suggested in at least Fig. 4 and related text, Nandakumar does not explicitly disclose …a qualitative score measurement subsystem configured to compute a qualitative score of the expert based on a content score and an activity score of the expert in the talent network, wherein the content score is computed based on content provided by the expert in the talent network and the activity score is computed based on an activity occurring on a profile of the expert in the talent network; …the content score, the activity score…
However, Bolshinsky discloses …a qualitative score measurement subsystem configured to compute a qualitative score of the expert based on a content score and an activity score of the expert in the talent network, wherein the content score is computed based on content provided by the expert in the talent network and the activity score is computed based on an activity occurring on a profile of the expert in the talent network; …the content score, the activity score… (Bolshinsky, ¶ 37, The confidence module 128  (discloses qualitative score measurement subsystem) can calculate an expertise score for each potential expert based on a content score and a metadata score for each potential expert. In some examples, the confidence module 128 can calculate the metadata score (discloses activity score) from tags, skills, and job titles of the potential experts stored in a data repository. In some examples, the confidence module 128 can calculate the content score (discloses content score) based on content document types such as wikis, blogs, forums, files, and the like, the content document types to be gathered by parsing websites and stored in a data repository. The content score can also be based on associations of a potential expert with the content documents, such as being a commenter, author, or liker of the content document. In some examples, a combination of a document type and association can be given a predetermined amount of content score points. In some examples, the confidence module 128 can select a predetermined number of selected experts with expertise scores above a threshold from the list of potential experts and calculate an evidence diversity score for each selected expert. In some examples, the confidence module 128 can also calculate an evidence diversity score for each potential expert. The confidence module 128 can also calculate a confidence score for the selected experts or potential experts based on a diversity-constrained content score and a diversity-constrained metadata score. For example, the diversity constrained content score and the diversity-constrained metadata score can be based on the evidence diversity score. The content score and the metadata score for each selected expert or potential expert can be constrained by the evidence diversity score to generate the diversity-content score and the diversity-constrained metadata score. In some examples, the confidence score can also be based on a social score. The social graph module 126 can generate a graph of connections between the potential experts. In some examples, the social graph module 126 can generate a social graph based on a predetermined number of selected experts. The social graph module 126 can calculate a social score for each selected expert or potential expert using the graph), (Id., ¶ 50, The content score 302 and the metadata score 304 can be used to calculate an expertise score 306 for a number of expert profiles).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the expert ranking elements of Nandakumar to include the content and activity score elements of Bolshinsky in the analogous art of calculating expertise confidence.
 The motivation for doing so would have been to improve the process of “identifying a number of users that have expertise in a certain skillset” (Bolshinsky, ¶ 13), wherein such improvements would benefit Nandakumar’s method which seeks to improve the process of “creating trust in the skills associated with different people in the social-network skill system 10”  [Bolshinsky, ¶ 13; Nandakumar, ¶ 13].

	Regarding claim 2, the combination of Nandakumar and Bolshinsky discloses …The system of claim 1…
	Nandakumar further discloses …wherein the plurality of professional achievements of the expert comprise a number of recognitions the expert has received, a number of successful tasks, a number of goals the expert has achieved, or a combination thereof (Nandakumar, ¶ 19, The expertise level 28 (discloses talent metric) may expressed as a score or weighting or ranking (for example, but not limited to, novice, intermediate, expert, guru etc.). The expertise level 28 applied to the skill tag 14-A may depend on the number of endorsements (discloses number of recognitions) and/or the expertise level of the endorser. For example, receiving an endorsement from an expert may carry a score of 5 whereas receiving an endorsement from a guru may carry a score of 10. Receiving an endorsement from two experts may carry a score of 10 (i.e.: twice the value of one expert) or 12 (incremented by an additional score of 2 to account for the fact that two experts have endorsed the same skill of the same subject), by way of example only).

Regarding claim 3, the combination of Nandakumar and Bolshinsky discloses …The system of claim 1…
	Nandakumar further discloses …wherein the connection relationship comprises a degree of connection of the expert with the user (Nandakumar, ¶ 39, The social-network skill system 10 may combine social distance with skill weighting/score/rank to provide a measure of transitive trust (discloses trust metric). Transitivity is a highly desired property of a trust metric, in situations where A trusts B and B trusts C, transitivity concerns the extent to which A trusts C. Without transitivity, trust metrics are unlikely to be used to reason about trust in more complex relationships. For example a direct (one degree separation) friend with a high skill rating may be given a high trust index compared to a friend of a friend (two degrees of separation) even with the same skill rating).

Regarding claim 4, the combination of Nandakumar and Bolshinsky discloses …The system of claim 1…
	Through KSR Rationale E (See MPEP 2141(III)(E)) Nandakumar discloses …wherein the quantitative score is calculated as a product of the talent metric and the trust metric.
	First, Nandakumar discloses calculating a quantitative score through a division operation using the talent metric and trust metric (Nandakumar, ¶ 48, The report may also include a score 48 which is a function of social distance and expertise level. By way of example, the score 48 may be determined by assigning each skill rank a value, for example, novice=3, expert=30 etc. and then dividing the value by the social distance. So for example, for Carl who is a novice and has a social network distance of 1, the score would be calculated as 3/1=3. For Richard who is an expert and has a social distance of 2, the score would be calculated as 30/2=15 and so on).
	Since useful data analytics is a key factor in the success of any business, whether it be brick and mortar or online, the most common vehicle for businesses to measure data accuracy is by scoring and combining component scores of a subject entity. As discussed by Nandakumar, Businesses have resorted to many different techniques of data analysis including adding and dividing various component scores. This practice is well known in the business community and would follow in the social networking world as well where competition is sometimes worldwide and proper data analyses have a greater influence on the success of a business. 
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to multiply together the talent and trust metrics since there are a finite number of identified, predictable potential solutions (i.e. mathematical operators) to the recognized need (useful data analytics) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known). Thus, through KSR Rationale E, Nandakumar discloses …wherein the quantitative score is calculated as a product of the talent metric and the trust metric.

Regarding claim 5, the combination of Nandakumar and Bolshinsky discloses …The system of claim 1…
While suggested in at least Fig. 2 and related text, Nandakumar does not explicitly disclose …the content comprises at least two of a profile of the expert in the talent network, a plurality of images uploaded by the expert, a plurality of videos uploaded by the expert, one or more confirmed contracts obtained by the expert, one or more certificates uploaded by the expert, or a combination thereof.
However, Bolshinsky discloses …the content comprises at least two of a profile of the expert in the talent network, a plurality of images uploaded by the expert, a plurality of videos uploaded by the expert, one or more confirmed contracts obtained by the expert, one or more certificates uploaded by the expert, or a combination thereof (Bolshinsky, ¶ 41, In FIG. 2, the system 200 includes a client device 202. The system 200 also includes a search engine 204 with a search engine configuration 206, a search index 208, and a social graph 210. For example, the search engine, 204, search index 208 and social graph 110 can be stored in a storage device, such as storage device 122. The search index 208 includes expert profiles 211, content documents 212, and metadata 214. The expert profiles 211 can have associations 216 with one or more content documents 212 and metadata 214. The social graph 210 can include a plurality of potential experts 218 or selected experts 218 joined by social connections 220. The social graph 210 and the search engine 204 are communicatively coupled to the search index 208 via connection 222 and connection 224, respectively. The search engine 204 includes a configuration file 206. The client device 202 can also send a query 226 to the search engine 204 and receive a response including results 228), (Id., ¶ 37, the confidence module 128 can calculate the content score based on content document types such as wikis, blogs, forums, files, and the like, the content document types to be gathered by parsing websites and stored in a data repository. The content score can also be based on associations of a potential expert with the content documents, such as being a commenter, author, or liker of the content document. In some examples, a combination of a document type and association can be given a predetermined amount of content score points).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the expert ranking elements of Nandakumar to include the content type elements of Bolshinsky in the analogous art of calculating expertise confidence for the same reasons as stated for claim 1.

Regarding claim 6, the combination of Nandakumar and Bolshinsky discloses …The system of claim 1…
While suggested in at least Fig. 2 and related text, Nandakumar does not explicitly disclose …the …wherein the activity comprises at least two of a number of likes received by the expert, a number of views received by the expert, a number of shares received by the expert, or a combination thereof
However, Bolshinsky discloses …the …wherein the activity comprises at least two of a number of likes received by the expert, a number of views received by the expert, a number of shares received by the expert, or a combination thereof (Bolshinsky, ¶ 42, As shown in FIG. 2, a query 226 can be sent from the client device 202 to the search engine 204. For example, the query 226 can include an expertise for which one or more potential experts 218 may exist. Based on the search engine configuration file 206, the search engine 204 can execute one or more searches on search index 208. In some examples, the search engine 204 can execute a document-oriented search of the content documents 212 in the search index 208. For example, the search can be based on a query 226 for cloud computing expertise, among others. In some examples, each content document 212 can be associated 216 with at least one potential expert 218 in the expert profiles 211. For example, at least one potential expert 218 may have created, modified, liked, (discloses likes) or altered the content document 212 in some manner. In some examples, the search engine 204 can analyze the document results of the search to produce a list of potential experts. In some examples, the document results can include content documents 212 related to a particular expertise. In addition, the analysis can return one or more experts that are associated with the content documents 212. The results 228 of the query 226, such as the list of expert profiles 211 corresponding to potential experts, can then be ranked via expertise scores as described in greater detail below), (Id., ¶ 43, the search engine 204 calculates an expertise score for the expert profiles 211 based on metadata 214 associated with the expert profiles 211. The expertise scores can be used to identify users that qualify as experts in an area of expertise specified by the query 226. In some embodiments, the metadata can include tags, skills or job titles associated with the potential expert profiles 211. In some examples, the search engine 204 calculates an expertise score based in part on the diversity of the content documents 212. For example, an expert associated with three types of documents for an area of expertise, such as blogs, wall posts, and articles, can receive a higher confidence score than an expert associated with reposting content or sharing content (discloses shares). In some examples, the diversity of the documents can be used as a constraint. A constraint, as referred to herein, can include any suitable characteristic that is used to limit a confidence score. For example, expertise scores may be allowed a higher rating or ranking if the expertise score is based on multiple types of documents or limited to a lower rating or ranking if the expertise score is based on one or two types of documents. In some examples, other dimensions can be used as constraints. In some examples, strength of the content associations can be used as a dimension. For example, having at least two strong associations such as being tagged in a document associated with an area of expertise or owning an online community related to an area of expertise can be used as a dimension for high confidence levels).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the expert ranking elements of Nandakumar to include the activity type elements of Bolshinsky in the analogous art of calculating expertise confidence for the same reasons as stated for claim 1.

Regarding claim 8, the combination of Nandakumar and Bolshinsky discloses …The system of claim 1…
Through KSR Rationale E (See MPEP 2141(III)(E)) Nandakumar discloses …wherein the overall expert rank is generated based on a cumulative sum of the quantitative score and the qualitative score
	First, Nandakumar discloses calculating a quantitative score through a division operation using the talent metric and trust metric (Nandakumar, ¶ 48, The report may also include a score 48 which is a function of social distance and expertise level. By way of example, the score 48 may be determined by assigning each skill rank a value, for example, novice=3, expert=30 etc. and then dividing the value by the social distance. So for example, for Carl who is a novice and has a social network distance of 1, the score would be calculated as 3/1=3. For Richard who is an expert and has a social distance of 2, the score would be calculated as 30/2=15 and so on).
	Nandakumar further discloses incrementing a score (Id., ¶ 19, The expertise level 28 may expressed as a score or weighting or ranking (for example, but not limited to, novice, intermediate, expert, guru etc.). The expertise level 28 applied to the skill tag 14-A may depend on the number of endorsements and/or the expertise level of the endorser. For example, receiving an endorsement from an expert may carry a score of 5 whereas receiving an endorsement from a guru may carry a score of 10. Receiving an endorsement from two experts may carry a score of 10 (i.e.: twice the value of one expert) or 12 (incremented by an additional score of 2 to account for the fact that two experts have endorsed the same skill of the same subject), by way of example only).
	Since useful data analytics is a key factor in the success of any business, whether it be brick and mortar or online, the most common vehicle for businesses to measure data accuracy is by scoring and combining component scores of a subject entity. As discussed by Nandakumar, Businesses have resorted to many different techniques of data analysis including adding and dividing various component scores. This practice is well known in the business community and would follow in the social networking world as well where competition is sometimes worldwide and proper data analyses have a greater influence on the success of a business. 
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to generate an expert rank based on a sum of the quantitative and qualitative scores, since there are a finite number of identified, predictable potential solutions (i.e. mathematical operators) to the recognized need (actionable data analytics) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known). Thus, through KSR Rationale E, Nandakumar discloses …wherein the overall expert rank is generated based on a cumulative sum of the quantitative score and the qualitative score.

Regarding claim 9, the combination of Nandakumar and Bolshinsky discloses …The system of claim 1…
Nandakumar further discloses …wherein the user preferences comprises one or more details associated with the task to be performed by the expert and one or more rules for delivery of the one or more tasks defined by the user associated with the task (Id., ¶ 38, The trust is said to be transitive in that the search would then go to friends of friends and so on until a suitable expert is found. For example the search would first go to Carl's social network 40 and Bob's social network 38 (finding Richard who is a C++ expert) before going to John's social network 42 (finding Murphy who is another C++ expert). The search may continue to more remote social networks until a certain number of experts are found or until a certain number of neighboring social networks have been traversed according to user defined search settings (discloses preferences)), (Id., ¶ 33, A search for a particular skill tag 14 (FIG. 1) (discloses detail associated with task (e.g. skill searching) to be performed) may take into account the expertise level 28 and/or the social distance from the person searching for the skill tag 14. The search results may also include a score which is a function of the expertise level 28 and/or the social distance from the person searching for the skill tag 14 as will be described in more detail with reference to FIGS. 3-6), (Id., ¶ 53, The processor 16 (FIG. 3) is operative to receive a skill search query to find the subjects 12 having a particular skill tag 14 with a highest expertise level and optionally also with the closest social distance to the subject requesting the search. The search may be limited to a certain number of nearest neighbor social networks (discloses rules for delivery of tasks). The processor 16 is operative to query the skills database 20 and based on the query the processor 16 is operative to prepare the report 46-C including the subject 12 having the particular skill tag 14 with the highest expertise level and optionally with the closest social distance to the subject requesting the search).

Regarding claim 12, Nandakumar discloses …A method for management of a talent network, the method comprising: computing, by a quantitative score measurement subsystem, a quantitative score of an expert for a user query based on a talent metric and a trust metric, wherein the trust metric is computed based on a connection relationship between the expert and a user in the talent network, and the talent metric is computed based on a plurality of professional achievements of the expert in the talent network (Nandakukmar, ¶ 4, FIG. 1 is a block diagram view of a social-network skill system (discloses expert ranking subsystem) constructed and operative in accordance with an embodiment of the present invention), (Id., ¶ 14, The social-network skill system 10 includes a processor 16; a memory 18; and a skills database 20. The memory 18 (discloses quantitative score measurement subsystem) is operative to store data used by the processor 16), (Id., ¶ 39, The social-network skill system 10 may combine social distance with skill weighting/score/rank to provide a measure of transitive trust (discloses trust metric). Transitivity is a highly desired property of a trust metric, in situations where A trusts B and B trusts C, transitivity concerns the extent to which A trusts C. Without transitivity, trust metrics are unlikely to be used to reason about trust in more complex relationships. For example a direct (one degree separation) friend with a high skill rating may be given a high trust index compared to a friend of a friend (two degrees of separation) even with the same skill rating), (Id., ¶ 19, The expertise level 28 (discloses talent metric) may expressed as a score or weighting or ranking (for example, but not limited to, novice, intermediate, expert, guru etc.). The expertise level 28 applied to the skill tag 14-A may depend on the number of endorsements (discloses achievements) and/or the expertise level of the endorser. For example, receiving an endorsement from an expert may carry a score of 5 whereas receiving an endorsement from a guru may carry a score of 10. Receiving an endorsement from two experts may carry a score of 10 (i.e.: twice the value of one expert) or 12 (incremented by an additional score of 2 to account for the fact that two experts have endorsed the same skill of the same subject), by way of example only);
and calculating, an overall expert rank calculation subsystem, an overall rank of the expert, wherein the overall expert rank is calculated based on the quantitative score, the qualitative score, predefined weightages assigned to the connection relationship, the plurality of professional achievements… and user preferences (Id., ¶ 46, Reference is now made to FIG. 4, which is a view of a skill search report 46-A (discloses overall expert rank calculation subsystem) produced by the system 10 of FIG. 1 and ordered by social network distance and then by expertise), (Id., ¶ 33, A search for a particular skill tag 14 (FIG. 1) may take into account the expertise level 28 and/or the social distance from the person searching for the skill tag 14. The search results may also include a score which is a function of the expertise level 28 (discloses overall expert rank metric) and/or the social distance from the person searching for the skill tag 14 as will be described in more detail with reference to FIGS. 3-6), (Id., ¶ 48, The report may also include a score 48 which is a function of social distance and expertise level. By way of example, the score 48 may be determined by assigning each skill rank a value, for example, novice=3, expert=30 etc. and then dividing the value by the social distance. So for example, for Carl who is a novice and has a social network distance of 1, the score would be calculated as 3/1=3. For Richard who is an expert and has a social distance of 2, the score would be calculated as 30/2=15 and so on), (Id., ¶ 39, The social-network skill system 10 may combine social distance with skill weighting/score/rank to provide a measure of transitive trust (discloses trust metric with assigned weightages). Transitivity is a highly desired property of a trust metric, in situations where A trusts B and B trusts C, transitivity concerns the extent to which A trusts C. Without transitivity, trust metrics are unlikely to be used to reason about trust in more complex relationships. For example a direct (one degree separation) friend with a high skill rating may be given a high trust index compared to a friend of a friend (two degrees of separation) even with the same skill rating), (Id., ¶ 38, The trust is said to be transitive in that the search would then go to friends of friends and so on until a suitable expert is found. For example the search would first go to Carl's social network 40 and Bob's social network 38 (finding Richard who is a C++ expert) before going to John's social network 42 (finding Murphy who is another C++ expert). The search may continue to more remote social networks until a certain number of experts are found or until a certain number of neighboring social networks have been traversed according to user defined search settings (discloses preferences)).
While suggested in at least Fig. 4 and related text, Nandakumar does not explicitly disclose … computing, by a qualitative score measurement subsystem, a qualitative score of the expert based on a content score and an activity score of the expert in the talent network, wherein the content score is computed based on a content provided by the expert in the talent network, and the activity score is computed based on an activity occurring on a profile of the expert in the talent network; …the content score, the activity score…
However, Bolshinsky discloses … computing, by a qualitative score measurement subsystem, a qualitative score of the expert based on a content score and an activity score of the expert in the talent network, wherein the content score is computed based on a content provided by the expert in the talent network, and the activity score is computed based on an activity occurring on a profile of the expert in the talent network; …the content score, the activity score… (Bolshinsky, ¶ 37, The confidence module 128  (discloses qualitative score measurement subsystem) can calculate an expertise score for each potential expert based on a content score and a metadata score for each potential expert. In some examples, the confidence module 128 can calculate the metadata score (discloses activity score) from tags, skills, and job titles of the potential experts stored in a data repository. In some examples, the confidence module 128 can calculate the content score (discloses content score) based on content document types such as wikis, blogs, forums, files, and the like, the content document types to be gathered by parsing websites and stored in a data repository. The content score can also be based on associations of a potential expert with the content documents, such as being a commenter, author, or liker of the content document. In some examples, a combination of a document type and association can be given a predetermined amount of content score points. In some examples, the confidence module 128 can select a predetermined number of selected experts with expertise scores above a threshold from the list of potential experts and calculate an evidence diversity score for each selected expert. In some examples, the confidence module 128 can also calculate an evidence diversity score for each potential expert. The confidence module 128 can also calculate a confidence score for the selected experts or potential experts based on a diversity-constrained content score and a diversity-constrained metadata score. For example, the diversity constrained content score and the diversity-constrained metadata score can be based on the evidence diversity score. The content score and the metadata score for each selected expert or potential expert can be constrained by the evidence diversity score to generate the diversity-content score and the diversity-constrained metadata score. In some examples, the confidence score can also be based on a social score. The social graph module 126 can generate a graph of connections between the potential experts. In some examples, the social graph module 126 can generate a social graph based on a predetermined number of selected experts. The social graph module 126 can calculate a social score for each selected expert or potential expert using the graph), (Id., ¶ 50, The content score 302 and the metadata score 304 can be used to calculate an expertise score 306 for a number of expert profiles).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the expert ranking elements of Nandakumar to include the content and activity score elements of Bolshinsky in the analogous art of calculating expertise confidence for the same reasons as stated for claim 1.

Regarding claim 13, this claim recites limitations substantially similar to those in claim 2, and is rejected for the same reasons as stated above.

Regarding claim 14, the combination of Nandakumar and Bolshinsky discloses …The method of claim 13…
Nandakumar further discloses …wherein the recognitions are received by the expert from the users within a first degree of connection of the expert (Nandakumar, ¶ 39, The social-network skill system 10 may combine social distance with skill weighting/score/rank to provide a measure of transitive trust (discloses trust metric). Transitivity is a highly desired property of a trust metric, in situations where A trusts B and B trusts C, transitivity concerns the extent to which A trusts C. Without transitivity, trust metrics are unlikely to be used to reason about trust in more complex relationships. For example a direct (one degree separation) friend with a high skill rating may be given a high trust index compared to a friend of a friend (two degrees of separation) even with the same skill rating).

Regarding claim 15, this claim recites limitations substantially similar to those in claim 3, and is rejected for the same reasons as stated above.

Regarding claim 16, this claim recites limitations substantially similar to those in claim 4, and is rejected for the same reasons as stated above.

Regarding claim 17, this claim recites limitations substantially similar to those in claim 5, and is rejected for the same reasons as stated above.

Regarding claim 18, this claim recites limitations substantially similar to those in claim 6, and is rejected for the same reasons as stated above.

Regarding claim 20, this claim recites limitations substantially similar to those in claim 8, and is rejected for the same reasons as stated above.


Claims 7, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar in view of Bolshinsky, and in further view of Garber et al., U.S. Publication No. 2020/0210965 [hereinafter Garber].


Regarding claim 7, the combination of Nandakumar and Bolshinsky discloses …The system of claim 1…
While suggested in at least Fig. 2 and related text of Nandakumar, the combination of Nandakumar and Bolshinsky does not explicitly disclose … weightages are assigned in real time for each of the user query based on trained machine learning models.
However, Garber discloses …weightages are assigned in real time for each of the user query based on trained machine learning models (Garber, ¶ 187, to obtain the at least one desired scheduling weight, processing device 202 may receive an input indicative of the at least one desired scheduling weight. In some embodiments, the input may be adjusted according to circumstances. For example, processing device 202 may receive the input in real time (discloses receiving weights in real-time). For another example, processing device 202 may receive the input in a predetermined interval. For another example, processing device 202 may receive the input on demand by a user of customer service unit 120. In some embodiments, the input may be received from a member of customer service unit 120 (e.g., a manager). For example, processing device 202 may receive a desired scheduling weight for repair as 0.4 (e.g., representing that the repair tasks take 40% of the available time slots for task scheduling), and a desired scheduling weight for installation as 0.6 (e.g., representing that the installation tasks take 60% of the total scheduled tasks). Processing device 202 may assign each task of repair with the weight 40% and each task of installation with the weight 60%), (Id., ¶ 194, A scheduling weight of the on-site service may be determined based on the its frequency in the historical data. Processing device 202 may then generate the schedule using its scheduling weight. For example, based on historical data, processing device 202 may predict a demand of installing new Internet services is low in March. Based on such prediction, processing device 202 may generate the March schedule with lower priority for field professionals 110 associated with Internet service installation. In some embodiments, the prediction of the demand may be determined using a machine learning model (e.g., implemented as a software model executable by processing device 202)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the expert ranking elements of Nandakumar and the content and activity score elements of Bolshinsky to include the machine learning and real-time elements of Garber in the analogous art of service professional analyses (Garber, ¶ 3).
 The motivation for doing so would have been to improve the ability to “…determine the skills data based on ranking associated with customers' feedback of field professionals 110” (Garber, ¶ 185), wherein such improvements would benefit Bolshinsky’s method which seeks to provide an improved process for “identifying a number of users that have expertise in a certain skillset” (Bolshinsky, ¶ 13), and wherein such improvements would further benefit Nandakumar’s method which seeks to improve the process of “creating trust in the skills associated with different people in the social-network skill system 10”  [Garber, ¶ 185; Bolshinsky, ¶ 13; Nandakumar, ¶ 13].

Regarding claim 10, the combination of Nandakumar and Bolshinsky discloses …The system of claim 1…
While suggested in at least Fig. 2 and related text of Nandakumar, the combination of Nandakumar and Bolshinsky does not explicitly disclose …further comprising a skill extraction subsystem configured to extract one or more skill sets from the one or more tasks completed by the one or more experts using one or more natural language processing techniques and one or more artificial intelligence techniques.
However, Garber discloses …further comprising a skill extraction subsystem configured to extract one or more skill sets from the one or more tasks completed by the one or more experts using one or more natural language processing techniques and one or more artificial intelligence techniques (Garber, ¶ 185, processing device 202 may determine the skills data based on ranking associated with customers' feedback of field professionals 110. For example, the customers' feedback may include scores, stars, comments, answers to multiple-choice questions, emails, phone calls, letters, or the like. The ranking may be determined based on a number-based process (e.g., by ranking the scores) or an opinion-based process (e.g., by evaluating the comments). In some embodiments, the opinion-based process may be implemented using a machine learning model capable of natural language processing. In some embodiments, the ranking of a field professional may be performed for each of the task types the field professional is capable of performing), (Id., ¶ 262, processing device 202 may determine the likelihood using a machine learning mode. For example, a neural network model (e.g., a deep learning model) may be created and set with initial parameters. Based on statistics of the field professional completing the type of the new service, locations, and characteristics of the technical service under which the field professional completed the same type of the new service, the neural network model may be trained, and the initial parameters may be updated. Using the trained neural network model, by inputting the characteristics of the same type of the technical service, the location of the technical service, and the name of the field professional, the trained neural network may output a likelihood that the field professional will complete the technical service in a single on-site visit at the location).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the expert ranking elements of Nandakumar and the content and activity score elements of Bolshinsky to include the natural language processing elements of Garber in the analogous art of service professional analyses for the same reasons as stated for claim 1.

Regarding claim 19, this claim recites limitations substantially similar to those in claim 7, and is rejected for the same reasons as stated above.



Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar in view of Bolshinsky, and in further view of McCrary-Dennis, U.S. Publication No. 2020/0151840 [hereinafter McCrary-Dennis].


Regarding claim 11, the combination of Nandakumar and Bolshinsky discloses …The system of claim 1…
While suggested in at least Fig. 2 and related text of Nandakumar, the combination of Nandakumar and Bolshinsky does not explicitly disclose …wherein the talent network comprises a blockchain- based contract management subsystem for execution and completion of a contract between the user and the expert.
However, McCrary-Dennis discloses …wherein the talent network comprises a blockchain- based contract management subsystem for execution and completion of a contract between the user and the expert (McCrary-Dennis, ¶ 24, verification of broadcast transaction query 111 may be accomplished by an algorithm. In yet another embodiment, query validator node 120 (discloses blockchain- based contract management subsystem) may earn a bonus for verifying the legitimacy or relevance of broadcast transaction query 111, such as, e.g., query validator node 120 may be awarded a microtransaction 160 of digital tokens or other value from a blockchain 150, or broadcast transaction query 111 itself may authorize a microtransaction 160 of digital currency to transfer from a digital currency account of initiator node 110 to a digital currency account of query validator node 120 by any suitable manner known in the art, such as, e.g., by using a smart contract), (Id., ¶ 25, the bonus may involve allowing query validator node 120 to “mine” tokens or other digital units of value from a blockchain 150 associated with system 100, based on a “proof-of-work” blockchain system, that may be used for future microtransactions 160 of value within or outside of system 100, such as, e.g., to reward other users of system 100, or to be exchanged for fiat currency outside of system 100. In another embodiment, the value of the digital tokens may be based on a “proof-of-stake” blockchain system, where a user may gain benefits or status inside or outside of system 100 proportional to the amount of tokens the user owns, such as, e.g., higher rankings as an expert in a subject matter, or the ability to offer, transfer, or receive larger microtransaction amounts).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the expert ranking elements of Nandakumar and the content and activity score elements of Bolshinsky to include the blockchain elements of McCrary-Dennis in the analogous art of blockchain-backed credentials for experts McCrary-Dennis, ¶ 14).
 The motivation for doing so would have been to improve the processes for trust and verification of “…experts, mentors, or peers, whose credentials may be stored on the blockchain to foster confidence in their expertise” (McCrary-Dennis, ¶ 14), wherein such improvements would benefit Bolshinsky’s method which seeks to provide an improved process for “identifying a number of users that have expertise in a certain skillset” (Bolshinsky, ¶ 13), and wherein such improvements would further benefit Nandakumar’s method which seeks to improve the process of “creating trust in the skills associated with different people in the social-network skill system 10”  [McCrary-Dennis, ¶ 14; Bolshinsky, ¶ 13; Nandakumar, ¶ 13].

Regarding claim 21, this claim recites limitations substantially similar to those in claim 11, and is rejected for the same reasons as stated above.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar in view of Soong et al., U.S. Publication No. 2017/0249381 [hereinafter Soong].

 	Regarding claim 26, Nandakumar anticipates …the method of claim 22…
	While suggested in at least Fig. 2 and related text, Nandakumar does not explicitly disclose … further comprising adding one or more users in the micro network of the micro network owner using a gesture executed via a device.
	However, Soong discloses …further comprising adding one or more users in the micro network of the micro network owner using a gesture executed via a device (Soong, ¶ 132, The input components 954 may include alphanumeric input components (e.g., a keyboard, a touch screen configured to receive alphanumeric input, a photo-optical keyboard, or other alphanumeric input components), point based input components (e.g., a mouse, a touchpad, a trackball, a joystick, a motion sensor, and/or other pointing instruments), tactile input components (e.g., a physical button, a touch screen that provides location and force of touches or touch gestures, and/or other tactile input components), audio input components (e.g., a microphone), and the like), (Id., ¶ 133, the I/O components 950 may include biometric components 956, motion components 958, environmental components 960, and/or position components 962, among a wide array of other components. For example, the biometric components 956 may include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions, body gestures, or eye tracking), measure biosignals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), identify a person (e.g., voice identification, retinal identification, facial identification, finger print identification, or electroencephalogram based identification), and the like).
	At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the expert ranking elements of Nandakumar to include the gesturing elements of Soong in the analogous art of determining member quality scores.
The motivation for doing so would have been to improve the ability of “generating a quality score for each member based at least in part on analysis of the member profile data 130”…wherein the member profile data includes “current job title, job description, industry, employment history, skills, professional organizations…” (Soong, ¶¶ 64, 74), and wherein such improvements would benefit Nandakumar’s method which seeks to improve the process of “creating trust in the skills associated with different people in the social-network skill system 10”  [Soong, ¶¶ 64, 74; Nandakumar, ¶ 13].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berson et al., U.S. Publication No. 2016/0055597 discloses reputation scoring system for project based professionals.
Landau et al., U.S. Publication No. 2012/0197006 discloses systems and methods for capturing profession recommendations, create a profession ranking.
Hatton et al., U.S. Publication No. 2013/0124268 discloses systems and methods for identifying experts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624